J-A28013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.S.D., JR., A     :    IN THE SUPERIOR COURT OF
MINOR                                  :          PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
APPEAL OF: T.D., MOTHER                :          No. 1117 EDA 2017

               Appeal from the Order Entered March 2, 2017
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000573-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

MEMORANDUM BY GANTMAN, P.J.:                  FILED DECEMBER 04, 2017

     Appellant, T.D. (“Mother”), appeals from the order entered in the

Philadelphia County Court of Common Pleas Family Court Division, which

granted the petition of the Department of Human Services (“DHS”) for

involuntary termination of Mother’s parental rights to her minor Child,

M.S.D. (“Child”). We affirm.

     In its opinion, the Family Court fully and correctly set forth the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

     Mother raises three issues for our review.

        THE TRIAL COURT ERRED IN TERMINATING [MOTHER’S]
        PARENTAL RIGHTS UNDER 23 PA.C.S.A. SECTION
        2511(A)(1), 2511(A)(2), 2511(A)(5), AND 2511(A)(8)?

        THE TRIAL COURT ERRED IN FINDING THAT TERMINATION
        OF THE PARENTAL RIGHTS OF MOTHER BEST SERVED THE
        CHILD’S DEVELOPMENTAL, PHYSICAL AND EMOTIONAL
        NEEDS UNDER 23 PA.C.S.A. SECTION 2511(B)?
J-A28013-17



         THE TRIAL COURT ERRED IN GRANTING THE GOAL
         CHANGE TO ADOPTION?

(Mother’s Brief at 5).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing

                                      -2-
J-A28013-17


         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

      DHS filed a petition for the involuntary termination of Mother’s

parental rights to Children on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                  *    *    *

            (5) The child has been removed from the care of the

                                      -3-
J-A28013-17


           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                *    *    *

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). “Parental rights

may be involuntarily terminated where any one subsection of Section

2511(a) is satisfied, along with consideration of the subsection 2511(b)


                                    -4-
J-A28013-17


provisions.” In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of …her parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a
        settled intent to relinquish parental claim to a child or a
        refusal or failure to perform parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to
            perform parental duties. Accordingly, parental rights
            may be terminated pursuant to Section 2511(a)(1) if
            the parent either demonstrates a settled purpose of
            relinquishing parental claim to a child or fails to
            perform parental duties.

        Once the evidence establishes a failure to perform parental
        duties or a settled purpose of relinquishing parental rights,
        the court must engage in three lines of inquiry: (1) the
        parent’s explanation for …her conduct; (2) the post-
        abandonment contact between parent and child; and (3)
        consideration of the effect of termination of parental rights
        on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).   Regarding the six-month period prior to filing the termination

                                    -5-
J-A28013-17


petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of …her parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds     for    termination     of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.                  In re

A.L.D., supra at 337.                “Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

Id. at 340.      The fundamental test in termination of parental rights under

Section 2511(a)(2) was long ago stated in the case of In re Geiger, 459 Pa.
636, 331 A.2d 172 (1975), where the Pennsylvania Supreme Court

announced that under what is now Section 2511(a)(2), “the petitioner for

involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the       child   to     be    without   essential   parental   care, control or

subsistence; and (3) that the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.”              In Interest of Lilley, 719 A.2d

                                             -6-
J-A28013-17


327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).   “Section 2511(a)(8) sets a 12–month time frame for a

parent to remedy the conditions that led to the children's removal by the

court.”   In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003).      Once the 12–

month period has been established, the court must next determine whether

the conditions that led to the child's removal continue to exist, despite the

reasonable good faith efforts of the Agency supplied over a realistic time.

Id.   Termination under Section 2511(a)(8) does not require the court to

evaluate a parent’s current willingness or ability to remedy the conditions

that initially caused placement or the availability or efficacy of Agency

services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super. 2003);


                                    -7-
J-A28013-17


In re Adoption of M.E.P., supra.

     Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have …her rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and

                                    -8-
J-A28013-17


         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental
         duty requires that a parent exert [himself] to take and
         maintain a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his… ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with his or her physical and
         emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of …her child is converted,

upon the failure to fulfill …her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

      On appeal, goal change decisions are subject to an abuse of discretion

standard of review. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

            In order to conclude that the trial court abused its
            discretion, we must determine that the court’s

                                     -9-
J-A28013-17


            judgment was “manifestly unreasonable,” that the
            court did not apply the law, or that the court’s action
            was “a result of partiality, prejudice, bias or ill will,”
            as shown by the record. We are bound by the trial
            court’s findings of fact that have support in the
            record. The trial court, not the appellate court, is
            charged with the responsibilities of evaluating
            credibility of the witnesses and resolving any
            conflicts in the testimony. In carrying out these
            responsibilities, the trial court is free to believe all,
            part, or none of the evidence. When the trial court’s
            findings are supported by competent evidence of
            record, we will affirm, “even if the record could also
            support an opposite result.”

Id. at 822-23 (internal citations omitted).

      The Juvenile Act controls the disposition of dependent children. In re

R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).             Section 6351 provides in

relevant part:

            § 6351. Disposition of dependent child

                                     *    *    *

            (f) Matters to be determined at permanency
            hearing.—At each permanency hearing, a court
            shall determine all of the following:

                 (1)   The    continuing    necessity     for   and
                 appropriateness of the placement.

                 (2)   The appropriateness, feasibility and
                 extent of compliance with the permanency plan
                 developed for the child.

                 (3)    The extent of progress made toward
                 alleviating the circumstances which necessitated
                 the original placement.

                 (4)   The appropriateness and feasibility of the
                 current placement goal for the child.

                                      - 10 -
J-A28013-17



              (5)    The likely date by which the placement
              goal for the child might be achieved.

              (5.1) Whether reasonable efforts were made to
              finalize the permanency plan in effect.

              (6)   Whether the child is safe.

                                 *     *      *

              (9)    If the child has been in placement for at
              least 15 of the last 22 months or the court has
              determined that aggravated circumstances exist
              and that reasonable efforts to prevent or
              eliminate the need to remove the child from the
              child’s parent, guardian or custodian or to
              preserve and reunify the family need not be
              made or continue to be made, whether the
              county agency has filed or sought to join a
              petition to terminate parental rights and to
              identify, recruit, process and approve a qualified
              family to adopt the child unless:

                (i) the child is being cared for by a relative
                best suited to the physical, mental and
                moral welfare of the child;

                (ii) the county agency has documented a
                compelling reason for determining that
                filing a petition to terminate parental rights
                would not serve the needs and welfare of
                the child; or

                (iii) the child’s family has not been
                provided with necessary services to achieve
                the safe return to the child’s parent,
                guardian or custodian within the time
                frames set forth in the permanency plan.

                                 *     *      *

          (f.1) Additional determination.—Based upon the
          determinations made under subsection (f) and all

                                     - 11 -
J-A28013-17


          relevant evidence presented at the hearing, the court
          shall determine one of the following:

              (1)   If and when the child will be returned to
              the child’s parent, guardian or custodian in
              cases where the return of the child is best
              suited to the safety, protection and physical,
              mental and moral welfare of the child.

              (2)   If and when the child will be placed for
              adoption, and the county agency will file for
              termination of parental rights in cases where
              return to the child’s parent, guardian or
              custodian is not best suited to the safety,
              protection and physical, mental and moral
              welfare of the child.

              (3)    If and when the child will be placed with a
              legal custodian in cases where the return to the
              child’s parent, guardian or custodian or being
              placed for adoption is not best suited to the
              safety, protection and physical, mental and
              moral welfare of the child.

              (4)    If and when the child will be placed with a
              fit and willing relative in cases where return to
              the child’s parent, guardian or custodian, being
              placed for adoption or being placed with a legal
              custodian is not best suited to the safety,
              protection and physical, mental and moral
              welfare of the child.

                                 *     *      *

          (f.2) Evidence.—Evidence of conduct by the parent
          that places the health, safety or welfare of the child
          at risk, including evidence of the use of alcohol or a
          controlled substance that places the health, safety or
          welfare of the child at risk, shall be presented to the
          court by the county agency or any other party at any
          disposition or permanency hearing whether or not
          the conduct was the basis for the determination of
          dependency.


                                     - 12 -
J-A28013-17


            (g) Court       order.—On      the    basis  of   the
            determination made under subsection (f.1), the court
            shall order the continuation, modification or
            termination of placement or other disposition which
            is best suited to the safety, protection and physical,
            mental and moral welfare of the child.

42 Pa.C.S.A. § 6351(f), (f.1), (f.2), (g).

      “When the child welfare agency has made reasonable efforts to return

a [dependent] child to [the child’s] biological parent, but those efforts have

failed, then the agency must redirect its efforts towards placing the child in

an adoptive home.”     In re N.C., supra at 823 (citing In re G.P.-R., 851
A.2d 967, 973 (Pa.Super. 2004)).

         Although the agency has the burden to show a goal change
         would serve the child’s best interests, “[s]afety,
         permanency, and well-being of the child must take
         precedence over all other considerations” under Section
         6351. In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009),
         appeal denied, 601 Pa. 702, 973 A.2d 1007 (2009)
         (emphasis in original); In re S.B., 943 A.2d 973, 978
         (Pa.Super. 2008), appeal denied, 598 Pa. 782, 959 A.2d
320 (2008). “[T]he parent’s rights are secondary” in a
         goal change proceeding. In re D.P., supra.

         Because the focus is on the child’s best interests, a goal
         change to adoption might be appropriate, even when a
         parent substantially complies with a reunification plan. In
         re N.C., supra at 826-27.         Where a parent’s “skills,
         including her judgment with regard to the emotional well-
         being of her children, remain problematic[,]” a goal change
         to adoption might be appropriate, regardless of the
         parent’s compliance with a permanency plan. Id. at 825.
         The agency is not required to offer services indefinitely,
         where a parent is unable to properly apply the instruction
         provided. In re A.L.D., 797 A.2d 326, 340 (Pa.Super.
         2002). See also In re S.B., supra at 981 (giving priority
         to child’s safety and stability, despite parent’s substantial
         compliance with permanency plan); In re A.P., 728 A.2d

                                     - 13 -
J-A28013-17


         375, 379 (Pa.Super. 1999), appeal denied, 560 Pa. 693,
         743 A.2d 912 (1999) (holding where, despite willingness,
         parent cannot meet “irreducible minimum parental
         responsibilities, the needs of the child must prevail over
         the rights of the parent”). Thus, even where the parent
         makes earnest efforts, the “court cannot and will not
         subordinate indefinitely a child’s need for permanence and
         stability to a parent’s claims of progress and hope for the
         future.” In re Adoption of R.J.S., 901 A.2d 502, 513
         (Pa.Super. 2006).

In re R.M.G., 997 A.2d 339, 347 (Pa.Super. 2010), appeal denied, 608 Pa.
648, 12 A.3d 372 (2010) (some internal citations and quotation marks

omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the comprehensive and well-reasoned opinion of the

Honorable Joseph Fernandes, we conclude Mother’s issues merit no relief.

The Family court opinion discusses and properly disposes of the questions

presented. (See Family Court Opinion, filed June 15, 2017, at 1-18)

(finding: (1-3) Mother failed to complete her FSP objectives or remedy

conditions which led to Child’s dependency; Mother continues to deny all

allegations of physical abuse of Child and his siblings and prostitution of

Child’s eldest sibling; Mother completed parenting and anger management

classes without substantial progress; Child consistently refused visits with

Mother because Child does not feel safe with her; Mother admits she has not

visited with Child since September 2015; Mother failed to perform parental

duties through her persistent refusal to take any responsibility for why Child

and his siblings came into foster care or her failure to complete FSP

                                    - 14 -
J-A28013-17


objectives, particularly regarding mental health treatment; Mother continues

to be incapable of providing Child with essential parental care, control or

subsistence necessary for Child’s physical and mental wellbeing; conditions

which led to Child’s placement continue to exist, and Mother cannot remedy

them within reasonable time; Child is currently in safe pre-adoptive home

and wants to be adopted; Child fears returning to Mother’s care; Child has

strong bond with foster parents; Child’s behavior in school has improved

since his placement with foster family; Mother’s parental bond with Child is

attenuated; caseworker testified adoption is in Child’s best interest, and

Child would not suffer irreparable harm if Mother’s parental rights were

terminated; testimony from DHS’ witnesses was credible; changing goal to

adoption and terminating Mother’s parental rights to Child under Section

2511(a)(1), (2), (5), (8), and (b) was proper).       The record supports the

court’s decisions to change the family goal to adoption and terminate

Mother’s parental rights to Child.      Accordingly, we affirm, based on the

Family Court’s opinion.

        Order affirmed.

        Judge Panella joins this memorandum

        Judge Dubow did not participate in the consideration or decision of this

case.




                                      - 15 -
J-A28013-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/2017




                          - 16 -
                                                                                                 Circulated 11/21/2017 12:09 PM




                                IN THE COURT OF COMMON PLEAS
                               FOR THE COUNTY OF PHILADELPHIA,:
                                     FAMILY COURT DIVISION

In the Interest of M.S.D., a minor                                                 CP-51-DP-0002138-2014
                                                                                   CP-51-AP-0000573-2016

                                                                                   51 -FN-001971-2014

APPEAL of: T.D., Mother                                                            1117 EDA 2017

OPINION

Fernandes, J.:

Appellant T.D. ("Mother") appeals from the order entered on March 2, 2017, granting the petition
filed by the Philadelphia Department of Human Services ("DHS"), to involuntarily terminate
Mother's parental rights to M.           S .D.   ("Child") pursuant to the Adoption Act, 23 Pa. C. S. A.
§2511(a)(1), (2), (5), (8), and (b).' Yolanda Houston, Esquire, counsel for Mother, filed a timely
Notice of Appeal with a Statement of Matter Complained of on Appeal pursuant to Rule 1925(b).

Factual and Procedural Background:

The family in this case became known to DHS on September 8, 2014, when DHS received a Child
Protective Services ("CPS") report alleging that Wither and Child's father ("Father") Were
prostituting Child's eldest sibling ("Sibling 1") to an unidentified male; that Mother and Father
were permitting the unidentified male to visit their home daily; that the most recent incident
allegedly occurred on September 7, 2014; that Sibling 1 allegedly disclosed that she was sexually
abused and was in pain; and that Sibling 1 was not present in school on September 8, 2014. The
report further alleged that Sibling         1   was fearful of Mother and Father; and that Sibling            1   resided

 in a home with Child and other siblings. The report was indicated. That same day, DHS went to
 the home, at which point one of the siblings informed DHS through the window that Mother was
unable to come to the door. DHS telephoned the Philadelphia Police Department ("PPD") who
joined DHS outside of the home. Mother took thirty minutes to come to the door and initially
 refused to let DHS enter the home or speak to the children. Mother eventually agreed to allow

   The termination and goal change trial lasted three days. Due to the availability of the parties and court schedule, the
 trial started on October 12, 2016, and further testimony was taken on November 23, 2016, and finally on March 2,
 2017.

                                                      Page   1   of 18
DHS to speak with the children, but took another thirty minutes to bring them to the door. DHS
met with Child's siblings; Mother informed DHS that Child was at an afterschool program. The
children appeared fearful and guarded; however, there was no report of sexual abuse. Mother
refused to permit DHS to complete a home assessment. Mother denied the allegations in the CPS
report; refused to have Sibling       1   exaMined for signs of sexual abuse; and refused to allow the
children to be interviewed by the Philadelphia's Children Alliance ("PCA"). Father was not at
home; Mother informed DHS that he was at work. DHS also observed text messages allegedly
from Sibling     1   stating that she was being sexually abused by Father's friend between noon and
2pm. Sibling      l's alleged text messages stated that Mother and Father were forcing her to have sex
with an unidentified male. The messages were dated from September 5, 2014, to September 8,
2014. DHS also learned that Mother had contacted the school and had allegedly reported that
Sibling   1   was ill and would not be in school that day. On September 9, 2014, DHS went to the
children's respective schools and met with Sibling        1   and the other siblings; Child was not present
at his school. Sibling      1   confirmed the allegations in the CPS report. DHS obtained Orders for
Protective Custody ("OPC") for Sibling 1 and the other siblings, and placed them in a foster home
through Presbyterian Children's Village. On September 10, 2014, DHS learned that Mother and
Father had used inappropriate physical discipline on the children; that Mother and Father forced
the children to kneel on uncooked rice for up to an hour at a time; and that Mother and Father
forced the children to run up and down the stairs repeatedly for extended perlods of time-while not
being allowed to drink or use the bathroom. Mother informed DHS that the maternal grandmother
("MGM") would bring Child to DHS; MGM appeared at DHS with Child. DHS obtained an OPC
for Child and placed him with his siblings. On September 11, 2014, at the shelter care hearing,
the OPC was lifted and temporary commitment to DHS was ordered to stand. The trial court
ordered Mother and Father to cooperate with DHS and allow DES to evaluate their home. On
September 18, 2014, the trial court ordered no visits for Mother and Father. On September 22,
2014, DHS received a General Protective Services ("GPS") report alleging that Child's brother
("Sibling 2") stated that Child wanted to figure out if two boys could have sex and indicated that
Child did that to him. Sibling 2 stated that this incident occurred two or three years prior, when
he was four or five years old and it happened only once. The report was found to be valid. DHS
conducted a home assessment of Mother and Father's home and found the home to be in deplorable
condition. The home was infested with cockroaches and rodents; there were serious structural


                                                  Page 2 of 18
damage and exposed wiring in the home; and there were no beds in the home. DHS determined
that the home posed a health hazard. On September 29, 2014, Child was moved to his current
foster home, due to allegations that Child had sexually inappropriate behavior with Sibling 2 while
they were at parent's home. At the adjudicatory hearing on September 30, 2014, Child was
adjudicated dependent along with his siblings and they were all committed to DHS custody. The
trial court found that Child had been diagnosed with Attention Deficit Hyperactivity Disorder and
was prescribed Concerts. The trial court ordered DHS to refer Mother and Father to the Achieving
Reunification Center ("ARC") and that Mother and Father be referred to Behavioral Health
Services ("BHS") for consultation and evaluation.        The trial court granted Mother and Father
supervised visits at the agency. On December 14 and 18, 2014, DHS received a CPS report and
GPS report, respectively, alleging that Mother and Father had prostituted Sibling    1   for money and
Father had been raping her since she was four years old; the children began to report physical
abuse suffered while in the care of Mother and Father.         The reports alleged that the children
reported that Mother and Father beat them with belts, rods, metal brushes, or whatever was lying
around; that they were beaten before school and when they returned home from school; that Child
was beaten so badly once that his eyes bled; and that the children were trained to lie to school
officials about any sustained injuries. The reports further alleged that Sibling 2 saw Father beat
Child; that Sibling 2 saw Child just lying there; that Father told Sibling 2 to call an ambulance and
all the children were instructed to say that Child fell and hurrhimSelf,- and that the children were
very afraid of retaliation from Mother and Father for divulging the information related to the
physical abuse. The CPS was indicated and the GPS was substantiated. At a December 22, 2014,
permanency review hearing, the trial court ordered that visitation continue as arranged, and that
Mother confirm visits with the agency twenty four hours in advance and that the agency confirm
via email with Mother no later than the morning of the visits. The trial court took notice that Child
attended individual therapy through the Village and received wrap -around, therapeutic support
staff ("TSS"), and behavioral specialist consultant ("BSC") services in school. The trial court also
ordered Mother and Father to sign consents for the necessary releases for Child to receive
treatment. On January 9, 2015, DHS received a GPS report alleging that Mother was intimidating
the children to not report anything further and had been trying to get the children to anger the foster
mother so that the foster mother would hit them. The report was substantiated. At a September 3,
2015, permanency review, the trial court noted that Child was hospitalized at Horsham Partial


                                             Page 3 of 18
Program, and had been taken to the hospital for mental health once in July 2015 and twice in
August 2015. The trial court ordered that if Mother and Father refuse to sign the necessary
releases, DHS is permitted to sign for all routine medical treatments for Child.

DRS" filed a petition to involuntarily terminate Mother's and Father's parental rights as to Child
and change the permanency goal from reunification to adoption on June 22, 2016. (N.T. 10/12/16,
pg. 7). The petition for termination of parental rights and goal change was heard on October 12,
2016, November 23, 2016, and March 2, 2017. Child had been in care for almost twenty-nine
months at the time of the termination trial date.

The DHS sexual abuse investigator testified that the home had serious concerns at the time of
Child's removal, such as cockroach and rodent infestations and exposed wiring. DHS also testified
that Mother denied all allegations of the prostitution of Sibling 1 and the physical abuse of Child
and his siblings. (N.T. 10/12/16, pgs. 22-45, 50-58).

All parties stipulated to the expertise of the Forensic Health Specialist ("Specialist") in the
parenting capacity evaluation ("PCE") and psychosexual evaluation she conducted on Mother.
The PCE was conducted in August 2015 and the psychosexual evaluation was conducted in July
2016. The Specialist testified that Mother understood the test and was consistent in her answers,
but her responses indicated an intentional attempt to portray herself in a positive light. At times
Mother dernecithat DHS was ever in her home, though she was very clear that there were no issues
 or concerns with the condition of the home. Mother reported that she did not learn anything from
 the parenting and anger management classes that she took. The Specialist recommended that
 Mother enter into mental health therapy to develop an understanding as to why Child and his
 siblings came into care and her role in it; and that Mother retake the parenting and anger
 management classes to gain some benefit. The Specialist also recommended that Mother submit
 to a polygraph. Mother insisted that DHS kidnapped and stole her children from her. The
 Specialist testified that, overall, Mother continues to deny all allegations regarding the concerns
 that brought Child and his siblings into care. Mother denied the prostitution of Sibling 1 and the
 physical abuse of Child and his siblings. The Specialist testified that Mother does not have the
 present ability to parent as she does not seem to have gained any benefit from therapy. (N.T.
 10/12/16, pgs. 59-60, 65, 67-72, 74-75, 78-80, 93-94, 109-110).



                                             Page 4 of 18
The CUA caseworker that handled the case from December 2015 to August 2016 testified that
Mother's SCP objectives were to attend weekly psychotherapy; to monitor academic and
attendance goals for Child; to attend anger management and parenting classes; and to attend
weekly supervised visits at DHS. Mother's SCP objectives were consistently the same throughout
the case. Mother enrolled at the Consortium for psychotherapy, but never provided CUA with any
documentation other than attendance slips. CUA testified that Child only attended a few visits
towards the beginning of CUA's assignment of the case. Child stopped attending and indicated to
CUA that he did not want visits with Mother because he did not feel safe around her. Child was
consistent in refusing visits with Mother each week. The CUA caseworker testified that Mother
continued to deny the allegations that brought Child and his siblings into care and accuse DHS of
kidnapping her children. Child receives wraparound services       in   school and mobile therapy at

home. Mother focused more on what happened at the beginning of the case, rather than on what
was continuously going on with Child. Child enjoys being in the care of his current foster parent
and is willing to be adopted by her. Child reported that he is afraid to go home. The CUA
caseworker testified that reunification with Mother was ruled out because her PCE indicated that
Mother was unable to provide permanency and safety for Child's well-being, and Child did not
wish to be returned to Mother. Mother categorically denied the sexual abuse allegations, physical
abuse allegations, and the housing issues that brought Child and his siblings into care. The CUA
caseworker also- testified that Child would not suffer irreparable- harm if-Mother's rights- were
terminated. (N.T. 10/12/16, pgs. 121-128, 130-133, 138-141, 144).

 The current CUA case manager, who took over the case in September 2016, testified that Mother
 was moderately compliant with her SCP objectives. Mother completed an intake at the Consortium
 in April 2016 and has been attending ongoing bi-weekly outpatient therapy. Mother signed
 releases for her attendance record and evaluation only. CUA informed Mother that she needed a
 release for the content of Mother's therapy at the Consortium to gauge her compliance, but Mother
 refused, claiming she wanted to consult with her attorney. As of the date of the termination trial,
 Mother had not provided a release for the treatment plan of her therapy to CUA. Mother refused
 to participate in the polygraph, as recommended by the Specialist. The CUA case manager
 testified that Mother continued to deny that any physical discipline occurred in the home and to
 accuse DHS of kidnapping her children. Mother also refused to acknowledge that there were ever
 any issues with the condition of the home or Child's inappropriately sexualized behavior. The

                                            Page   5   of 18
CUA case manager testified that the issues in the home have been resolved, and the home is
appropriate, but there are still no beds in the home. Mother reported that Father moved out of the
home in December 2014, a few months after Child and his siblings were removed. CUA testified
that Mother completed all of her SCP objectives, except for the polygraph. However, Mother still
does not take responsibility for why Child and his siblings came into care. Since the CUA case
manager received the case, Child has not requested any visits with Mother. Child reported that he
is especially afraid   of Father and does not feel that Mother can protect him. The CUA case
manager testified that Mother and Child do not have a parent -child relationship. Child would not
suffer any irreparable harm if Mother's parental rights were terminated. The foster parent meets
all   of Child's needs. Adoption is in Child's best interests. After the CUA case manager was
excused in the middle of the trial, Mother's attorney requested to add nine additional witnesses to
her case -in -chief; the trial court denied her request. (N.T. 11/23/16, pgs. 8-17, 21-22, 27-29, 32,
34-37, 40-45).

Mother testified that she understands why Child and his siblings were taken out of the home, but
only acknowledged allegations of physical abuse against Sibling 1. Mother claimed that her home
was under renovations when Child and his siblings were removed and denied that there were any
cockroach issues. Mother denied the allegations of prostituting Sibling    1   and that there was ever

inappropriate physical discipline in the home. Mother completed parenting classes twice and
claimed that she benefited from them, but spoke more about fire safety and proper nutrition than
behavior modification without physical discipline. Mother's second class of anger management
 is still outstanding. Mother claimed to be working on her PCE and psychosexual evaluation goals.
 Mother admitted to refusing the polygraph, claiming that the results would be manipulated against
 her. Mother admitted that she has been through four therapists at the Consortium and testified that
 she has spent the most time working on coping skills and strategies to get Child and his siblings
 back in her care. Mother claimed to have signed a release for the CUA case worker as to the
 content of her therapy in August 2016, around the time that the case was transferred. Mother
 admitted that her previously close relationship to Child has been destroyed or, at the very least,
 damaged. Mother again denied any inappropriate sexual behavior from Child and claimed that
 Child was removed from his siblings' foster home because he needed therapy. Mother has not
 visited with Child since September 2015, a year and a half ago. Mother only sees Child at his
 doctor's appointments. Mother denies that Child does not want to see her and claims CUA has

                                             Page 6 of 18
not allowed her to see Child for all this time. Mother claims she completed all of her SCP
objectives and has gained a deeper understanding of what it means to be a parent. (N.T. 3/2/17,
pgs. 47-55, 57-60, 65-71, 73-76). Following testimony, the trial court terminated Mother's and
Father's parental rights to Child under §2511(a)(1), (2), (5), (8), and (b).2

Discussion:

Mother avers that the Trial Court erred:

      1.   When it found that [DHS] by clear and convincing evidence has met its burden to terminate
           Appellants Parental Rights under 23 PA. C.S.A. §2511(a)(1), §2511(a)(2), §2511(a)(5),
           and §2511(a)(8).
      2.   When it found that the termination of Mother's parental rights was in the Child's best
           interest and that [DHS] has met its burden of [proof] pursuant to 23 PA. C.S.A. §2511(b).
      3.   In changing the permanent placement goal from reunification to adoption.

Mother has appealed the involuntary termination of her parental rights.                      The grounds for

involuntary termination of parental rights are enumerated in the Adoption Act at 23 Pa. C. S. A.
§2511(a), which provides the following grounds for §2511(a)(1):

       (a) General rule    - The rights of a parent, in regard to a child, may be terminated after a petition
           is filed-on any of the following grounds:
           (1) The parent, by conduct continuing for a period of at least six months immediately
               preceding the filing of the petition, has either evidenced a settled purpose of
                relinquishing parental claim to a child or has refused or failed to perform parental
                duties.

 In proceedings to involuntary terminate parental rights, the burden of proof is on the party seeking
 termination which must establish the existence of grounds for termination by clear and convincing
 evidence. In re Adoption of Atencio, 650 A.2d 1064 (Pa. 1994). To satisfy section (a)(1), the
 moving party must produce clear and convincing evidence of conduct sustained for at least six
 months prior to the filing of the termination petition, which reveals a settled intent to relinquish
 parental claim to a child or a refusal or failure to perform parental duties. However, the six-month



 2   The trial court terminated parental rights to Child of both Mother and Father, but only Mother appealed.

                                                    Page 7 of 18
period should not be applied mechanically; instead, the court must consider the whole history of
the case. In re B.N.M, 856 A.2d 847, 855 (Pa. Super. 2004). The standard of clear and convincing
evidence is defined as testimony that is so clear, direct, weighty, and convincing as to enable the
trier of fact to come to a clear conviction without hesitance of the truth of precise facts in issue. In
re C.R.S., 696 A.2d 840, 843 (Pa. Super. 1997).

The petition for involuntary termination of parental rights and termination were filed on June 22,
2016. For the six month period prior to filing, Mother did not successfully complete her SCP
objectives. The DHS sexual abuse investigator testified that Mother's home created a serious
health risk for Child as there were cockroach and rodent infestations and exposed wiring through
holes in the walls. Mother testified that the home was under renovations when Child and his
siblings were removed from the home. The CUA case manager testified that the home is now
appropriate, but there were no beds in the home at the time of the home assessment. The CUA
case manager and case worker both testified that Mother refuses to acknowledge that any repairs
to the home were needed in the first place and denies that there was ever a cockroach problem.
Concerns about Mother's ability to keep the house clean and free of repairs remain.                (N.T.

10/12/16, pgs. 31-36, 144; N.T. 11/23/16, pgs. 29, 36; N.T. 3/2/17, pgs. 47-48). Mother enrolled
at the Consortium for psychotherapy, but never gave CUA access to the content of her therapy
sessions. Mother claimed she signed the release for the CUA case worker, though only days before
he transferred the case to the CUA case manager. Mother testified that she has been working on
coping skills and strategies on how to get Child back into her care during therapy sessions. Mother
admitted that since starting therapy in October 2015, she has been through four different therapists,
which indicates inconsistency in her therapy. The Specialist testified that Mother did not seem to
be taking much away from therapy as she consistently continues to deny all allegations of physical
abuse of Child and his siblings, the prostitution of Sibling      1,   and that there was ever anything

wrong with the conditions with the home. After the evaluations, the Specialist recommended that
Mother take a polygraph test, but Mother continuously refused. (N.T. 10/12/16, pgs. 29-36, 69-
75, 78-80, 94, 124-125, 129-130; N.T. 11/23/16, pgs. 8-14; N.T. 3/2/17, pgs. 47-48, 52-55, 57-59;
65-68, 70-76). The CUA case worker testified that Mother completed her parenting and anger
management classes. However, the Specialist testified that Mother did not seem to gain any insight
into being a better parent or controlling her anger from those classes and recommended that she
retake them. Mother completed a second set of parent classes and claimed that she gained a benefit

                                               Page 8 of 18
from them, but testified to learning more about fire safety and proper nutrition for Child rather
than behavior modification. (N.T. 10/12/16, pgs. 70-72, 126-127; N.T. 3/2/17, pgs. 49-52). The
CUA case worker testified that Child started refusing visits with Mother early in the case because
he did not feel safe around her. Child was consistent in his weekly refusal of visits with Mother.
Since the CUA case manager took over the case in September 2016, Child has not requested visits
with Mother. Child reported to the CUA case manager that he         is   especially afraid of Father and
does not feel that Mother can protect him. Mother admitted that she has not visited with Child
since September 2015, over a year and a half ago.           Mother has only seen Child at doctor's
appointments. Mother denied that Child refused to see her and instead blamed CUA for not
allowing her to see Child. (N.T. 10/12/16, pgs. 127-128, 130-133; N.T. 11/23/16, pgs. 15-17, 27-
28, 34; N.T. 3/2/17, pgs. 68-71). Over the six months prior to the filing of the termination petitions,
Mother failed to perform her parental duties by her constant failure to take responsibility for why
Child and his siblings came into care and to successfully complete her SCP objectives, especially
her treatment plan for her mental health therapy. Mother refused to sign releases to disclose her
mental health treatment plan. Mother's inability to perform those parental duties is not limited to
the six month period, but extends throughout the life of the case. Child has been in care for twenty-
nine months.    Child needs permanency. Mother has an affirmative duty to place herself in a
parenting position. Mother evidenced a settled purpose of relinquishing parental claims to Child
by failing and refusing to perform her parental duties. Since these facts were demonstrated by
clear and convincing evidence, the trial court did not err or abuse its discretion in terminating
Mother's parental rights under this section.

The trial court terminated Mother's parental rights under 23 Pa. C. S.   A. §2511(a)(2). This section

of the Adoption Act includes, as      a ground for involuntary termination       of parental rights, the
repeated and continued incapacity, abuse, neglect, or refusal of the parent that causes the child to
be without essential parental care, control, or subsistence necessary for his physical or mental well-
being; and the conditions and causes of the incapacity, abuse, neglect, or refusal cannot or will not
be remedied by the parent. This ground is not limited to affirmative misconduct. It may include
acts of refusal to perform parental duties, but focuses more specifically on the needs of the child.
Adoption of C.A.W , 683 A.2d 911, 914 (Pa. Super. 1996).




                                             Page 9 of 18
Child was taken into DHS custody because Mother was unable to provide essential parental care;
Sibling 1 reported being prostituted by Mother and Father; Child and his siblings reported physical
abuse from Mother; and Mother's home was a health risk to Child and his siblings. Mother was
unable to remedy the causes of her repeated and continued incapacity to provide Child with
essential parental care, control, or subsistence necessary for Child's physical and mental well-
being. Mother did not successfully complete her SCP objectives. At the time of removal, the
home was infested with cockroaches and rodents and had exposed wiring through holes in the
walls. Mother testified that the home was under renovations at the time of removal and denied the
presence of cockroaches. The Specialist testified that Mother wavered between denying and
admitting that DHS was ever in the home. The CUA case manager testified that the home is now
appropriate, but lacked beds at the time of the home assessment. Mother testified that there is now
a bed in the home for Child. Mother also testified that Father moved out   of the home a few months
after Child's removal. (N.T. 10/12/16, pgs. 31-36, 144; N.T. 11/23/16, pgs. 29, 36; N.T. 3/2/17,
pgs. 47-48). Mother is currently still attending the Consortium for psychotherapy, meaning she
has not yet completed that objective. Mother did not provide any documentation regarding the
content of her therapy to CUA at any point during the case. Mother refuses to sign releases for
her mental health treatment plan. The Specialist and CUA all testified that Mother continuously
denied all of the allegations of Siblings 1's prostitution, the physical abuse of Child and his
siblings, and the home having any issues: The Specialist also recommended that Mother submit
to a polygraph test, which she continuously refused to take. The Specialist also testified that
Mother did not seem to be gaining any benefit from the therapy sessions. Mother still has not
accepted the concerns that caused Child's coming into care and her role in it. (N.T. 10/12/16, pgs.
29-36, 69-75, 78-80, 94, 124-125, 129-130; N.T. 11/23/16, pgs. 8-14; N.T. 3/2/17, pgs. 47-48, 52-
55, 57-59; 65-68, 70-76). Mother completed anger management and twice completed parenting
classes after the Specialist reported that Mother had not gained any benefit from the classes and
should retake them. Mother testified that she learned fire safety and proper nutrition for Child
from the parenting classes. However, Mother has not provided any details as to what she learned
to modify her behavior or disciplinary techniques to parent her Child. (N.T. 10/12/16, pgs. 70-72,
 126-127; N.T. 3/2/17, pgs. 49-52). The CUA case worker testified that Child began refusing visits
with Mother as soon as he came into care. Child reported to CUA that he did not feel safe around
Mother and did not feel that she could protect him. Child has not requested visits since September

                                           Page 10 of 18
2015, when Mother last visited with Child. Mother only sees Child at his doctor's appointments.
Mother denies that Child refuses to visit with her and blames CUA for not allowing her to see
Child. (N.T. 10/12/16, pgs. 127-128, 130-133; N.T. 11/23/16, pgs. 15-17, 27-28, 34; N.T. 3/2/17,
pgs. 68-71). Mother has failed to take affirmative steps to place herself in a position to parent
Child.   Child needs permanency, which Mother cannot provide.               Mother is unable to take
immediate custody of Child and ensure his needs and safety. Child is fearful of Mother. Mother
continues to show an inability to safely protect Child. Mother     is   still unable to comprehend why
Child was removed from her home. Mother still refuses to disclose her mental health treatment
plan. Mother is unable to remedy the conditions and causes of the incapacity, abuse, or neglect
for Child's physical and mental well-being. Therefore, DHS met its burden under §2511(a)(2) of
the Adoption Act and termination under this section was also proper.

Mother also appeals the trial court's termination of parental rights under 23 Pa. C. S. A.
§2511(a)(5), which permits termination when a child was removed, by court or voluntary
agreement, and placed with an agency if, for at least six months, the conditions which led to the
placement of the child continue to exist, the parent cannot or will not remedy those conditions
within a reasonable period of time, the services reasonably available to the parent are not likely to
remedy the conditions leading to placement, and termination best serves the child's needs and
welfare. DHS, as a child and youth agency, cannot be required to extend services beyond a period
of time deemed reasonable by the legislature or be subjected to herculean efforts. A child's life
cannot be put on hold in hope that the parent will summon the ability to handle the responsibilities
of parenting. In re   IT,   817 A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's
Superior Court has recognized that a child's needs and welfare require agencies to work toward
termination of parental rights when a child has been placed in foster care beyond reasonable
temporal limits and after reasonable efforts have been made by the agency, which have been
ineffective. This process should be completed within eighteen months. In re NW, 851 A.2d 508
(Pa. Super. 2004).

Child in this case has been in DHS custody since September 2014, twenty-nine months by the end
of the termination trial. Child was placed in care because Mother was unable to parent. Mother's
 chief obstacles to reunification was her failure to understand why Child and his siblings came into
care in the first place and her role in their placement, her denial of all the allegations, her failure


                                            Page   11   of 18
to grant CUA a release or disclose the treatment plan     of her psychotherapy, and her failure to
successfully complete all of her SCP objectives. Mother was aware of her objectives. (N.T.
                                                                                            and
10/12/16, pgs. 36-39, 121-124). Mother did complete her initial classes of anger management
                                                                                             classes
parenting. The Specialist testified that Mother did not seem to gaining any benefit from the
at the time of Mother's evaluations. Mothdr took parenting classes for a second time after
                                                                                                 the

evaluations. Mother testified that she did learn about parenting from the classes and went into
detail about fire safety and proper nutrition for Child, but did not elaborate upon any behavioral
modification and disciplinary techniques that she claims to have learned. (N.T. 10/12/16, pgs. 70-
72, 126-127; N.T. 3/2/17, pgs. 49-52). Mother still has not provided documentation of completing
her second anger management class. Mother's home, which at the time of Child's removal was
                                                                                             At
infested with cockroaches and had exposed wiring and holes in the walls, is now appropriate.
                                                                                             to
the time of inspection, however, Mother did not have any beds in the home, though she claims
have them now. CUA and the Specialist testified that Mother refuses to acknowledge that there
were any issues with the house to begin with. Concerns about Mother's ability to keep the house
clean and free of repairs remain. (N.T. 10/12/16, pgs. 31-36, 144; N.T. 11/23/16, pgs. 29, 36; N.T.
3/2/17, pgs. 47-48). Mother is enrolled at the Consortium for psychotherapy, but has not provided
CUA with a release as to the treatment plan of her therapy. Throughout the case, Mother refused
to acknowledge any of the allegations that brought Child and his siblings into care and continues
to- deny all of them; including that there were any issues with the horne. The Specialist
                                                                                          testified

 that, from Mother's evaluations, Mother does not seem to be gaining any benefit or insight from
 her therapy. Mother continuously blames DHS and CUA for stealing her children from her. The
 Specialist recommended that Mother submit to a polygraph test, but Mother refused to take it,
 claiming that the results would be altered against her favor. Mother's blaming of CUA and denial
 of her role in Child's coming into care indicates that she has not successfully completed her
 therapeutic program. Mother has been through four different therapists at the Consortium, which
 indicates that Mother's therapy has been inconsistent. (N.T. 10/12/16, pgs. 29-36, 69-75, 78-80,
 94, 124-125, 129-130; N.T. 11/23/16, pgs. 8-14; N.T. 3/2/17, pgs. 47-48, 52-55, 57-59; 65-68, 70-
 76). Mother has not visited with Child since September 2015. Child consistently refuses to visit
 with Mother, reporting to CUA that he does not feel safe around Mother and does not feel that she
 could protect him Child has consistently refused to see Mother every week. Mother testified that
 she still sees Child at his doctor's appointments. Mother claimed the CUA has prevented her from


                                             Page 12 of 18
seeing Child and denies that Child refuses to visit with her. (N.T. 10/12/16, pgs. 127-128, 130-
133; N.T. 11/23/16, pgs. 15-17, 27-28, 34; N.T. 3/2/17, pgs. 68-71). Child is in the care of a foster

parent who takes care of all of his needs. The trial court always found that DHS made reasonable
efforts to reunify Child with Mother. The trial court also found that Mother was unable to remedy
the conditions which led to Child's placement within a reasonable amount of time as evidenced by
Mother's failure to successfully complete her SCP objectives. Child is currently placed in a safe,
permanent, and pre-adoptive home. The trial court heard testimony that adoption is in Child's best
interests and he would not suffer any irreparable harm if Mother's parental rights were terminated.
(N.T. 10/12/16, pgs. 138-141, 144; N.T. 11/23/16, pgs. 21-22). Child wants to be adopted and is
fearful of returning to Mother. Mother was given ample time to place herself in a position to parent
Child. Child cannot wait for Mother to decide when to be a parent. The conditions which led to
the placement of Child continue to exist, and Mother cannot and will not remedy them within a
reasonable amount of time. As a result, the trial court found that termination of Mother's parental
rights would in the best interests of Child's physical, intellectual, moral, and emotional well-being.
The trial court made this determination on the basis of clear and convincing evidence, so
termination under this section was proper.

The trial court also terminated Mother's parental rights under 23 Pa. C. S. A. §2511(a)(8), which
permits termination when:

        The child has been removed from the care of the parent by the court or under a voluntary
        agreement with an agency, 12 months or more have elapsed from the date of removal or
        placement, the conditions which led to the removal or placement of the child continue to
        exist and termination of parental rights would best serve the needs and welfare of the child.

This section does not require the court to evaluate a parent's willingness or ability to remedy the
 conditions which initially caused placement or the availability or efficacy of DHS services offered
to the parent, only the present state of the conditions. In re: Adoption ofKJ, 938 A.2d 1128, 1133
 (Pa. Super. 2009).    The party seeking termination must also prove by clear and convincing
 evidence that the termination is in the best interest of the child. The best interest of the child is
 determined after consideration of the needs and welfare of the child such as love and comfort,
 security and stability. In re Bowman, A.2d 217 (Pa. Super. 1994). See also In re Adoption          of
 T.TB., 835 A.2d 387, 397 (Pa. Super. 2003).

                                             Page 13 of 18
Child has been in care for at least twenty-nine months and needs permanency. Child is currently
placed with a foster parent who provides for all of Child's needs. (pgs. 10/12/16, pgs. 138-141,
144). Mother has not successfully completed her SCP objectives and has not placed herself in a
position to.parent Child. Mother's outstanding objective was mental health therapy to gain insight
into the reasons for and her role in why Child and his siblings came into care. Mother was aware
of her objectives, which were consistent throughout the life of the case. (MT. 10/12/16, pgs. 39,
121-124). CUA testified that Mother made repairs to the home, which at the time of Child's
removal was infested with cockroaches and had exposed wiring with holes in the wall. The home
is now appropriate, though there were no beds in the home at the time of the home inspection.
Mother testified that there are now beds in the home. CUA and the Specialist testified that Mother
refused to acknowledge that there were any issues with the home in the first place. Mother testified
that the home was under renovations at the time of Child's removal and that there were never any
cockroaches. (N.T. 10/12/16, pgs. 31-36, 144; N.T. 11/23/16, pgs. 29, 36; N.T. 3/2/17, pgs. 47-
48). Mother is enrolled at the Consortium for psychotherapy, but has not provided CUA with a
release as to the treatment plan of her therapy. CUA and the Specialist testified that Mother refuses
to accept any responsibility for Child and his siblings coming into care and denies all of the
allegations of Siblings   l's prostitution, physical abuse of Child and his siblings, and that the home
had any issues to begin with. Mother blames DHS and CUA for kidnapping her children from her.
-Mother also denies that Child exhibited any inappropriate sexual behavior; Mother claims that
Child was removed from his siblings' foster home because he needed therapy. The Specialist
recommended that Mother submit to a polygraph after she completed the PCE and psychosexual
evaluations. Mother refused to take the polygraph, claiming that the results would be altered
 against her favor. Mother has been through four therapists since starting therapy, meaning that her
 therapy has been somewhat inconsistent. (N.T. 10/12/16, pgs. 29-36, 69-75, 78-80, 94, 124-125,
 129-130; N.T. 11/23/16, pgs. 8-14; N.T. 3/2/17, pgs. 47-48, 52-55, 57-59; 65-68, 70-76). Mother
 completed her anger management and parenting classes. The Specialist testified that Mother did
 not seem to gain any benefit from the programs and recommended that she retake them. Mother
 testified that she retook the parenting class and learned how to be a better parent. Mother detailed
 fire safety and proper nutrition for Child, but said little as to the behavioral modification and
 disciplinary techniques she claimed to have learned. (N.T. 10/12/16, pgs. 70-72, 126-127; N.T.
 3/2/17, pgs. 49-52). Mother's second anger management class        is   still outstanding. Mother is still


                                              Page 14 of 18
unable to comprehend why Child was removed from her home. Mother is unable to safely parent
and protect Child. CUA testified that Child consistently refuses to visit with Mother. Child
reported to CUA that he did not feel safe around Mother and that he did not feel that she could
protect him. Mother has not visited with Child since September 2015, though she attends his
doctor's appointments. Mother denies that Child refuses to see her and blames CUA for not
allowing her to visit with Child. (N.T. 10/12/16, pgs. 127-128, 130-133; N.T. 11/23/16, pgs. 15-
17, 27-28, 34; N.T. 3/2/17, pgs. 68-71). The trial court heard testimony that adoption is in Child's

best interests. (N.T. 10/12/16, pgs. 138-141, 144; N.T. 11/23/16, pgs. 21-22). Child is fearful of
Mother and wants to be adopted. The conditions that led to Child's placement into care continue
to exist as Mother failed to successfully complete her SCP objectives. The testimony of the DHS
witnesses were credible. Mother is not ready or able to parent Child, take custody of Child, and
ensure his needs. As the record contains clear and convincing evidence that termination was in
the best interests of the Children, the trial court did not abuse is discretion and termination under
this section was also proper.

After a finding of any grounds for termination under section (a), the court must, under 23 Pa. C.
S. A. §2511(b), also consider what      - if any - bond exists    between parent and child.    In re

Involuntary Termination of C.W.S.M and KA.L.M, 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would destroy
an existing, necessary and beneficial relationship." In re Adoption    of T.B.B., 835 A.2d 387, 397
(Pa. Super. 2003). In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re KZS., 946 A.2d 753, 762-763 (Pa. Super.
2008).   In cases where there is no evidence of any bond between the parent and child, it is
reasonable to infer that no bond exists.       The extent of any bond analysis depends on the

 circumstances of the particular case. M At 762-763. However under 23 Pa. C. S. A. §2511(b),
 the rights of a parent shall not be terminated solely on the basis of environmental factors such as
 inadequate housing, furnishings, income, clothing and medical, if found to be beyond the control
 of the parent.

 Mother has not visited with Child since September 2015, over a year and a half ago. Child
 consistently refuses to visit with Mother. Child does not feel safe around Mother, even reporting
 to CUA that he is afraid to go home and does not believe that Mother can protect him. Child is


                                            Page 15 of 18
fearful of returning to Mother's home. Mother only sees Child at his doctor's appointments. CUA
testified that Mother does not have a parental relationship with Child. Mother testified that she
had a strong bond with Child and admitted that her bond with Child has been destroyed, or at least
heavily damaged, by his placement in care. Mother's parental bond with Child is attenuated. Child
has a strong bond with his foster parent and wishes to be adopted by her. Upon entering care,
Child had behavioral issues in school which caused his wraparound services to be temporarily
stopped for a period of time. Child has been doing much better in the foster parent's care. The
foster parent takes care of all of Child's needs. CUA testified that adoption is in Child's best
interests and that Child would not suffer irreparable harm if Mother's parental rights were
terminated. Child is in a safe, permanent, and pre -adoptive home. (N.T. 10/12/16, pgs. 127-133,
138-141, 144; N.T. 11/23/16, pgs. 13-17, 21-22, 27-29, 32, 34-37; N.T. 3/2/17, pgs. 68-71). The
DHS witnesses were credible. Consequently, the trial court did not abuse its discretion when it
found, by clear and convincing evidence, that there was no parental bond and that termination of
Mother's parental rights would not destroy an existing beneficial relationship.

Mother also alleges that the court erred in changing Child's permanency goal from reunification
to adoption. In a change of goal proceeding, the child's best interest must be the focus of the trial
court's determination. The child's safety and health are paramount considerations. In re A.H,
763 A.2d 873 (Pa. Super. 2000). Pennsylvania's Juvenile Act recognizes family preservation as
one of its primary purposes. In the Interest   ofP.P. a Minor, 957 A.2d 1205 (Pa. Super. 2008). As

a result, welfare agencies must make efforts to reunify the biological parents with their child.
Nonetheless, if those efforts fail, the agency must redirect its efforts toward placing the child in an
adoptive home. Agencies are not required to provide services indefmitely when a parent is
unwilling or unable to apply instructions received. In re R.T., 778 A.2d 670 (Pa. Super. 2001).
The trial court should consider the best interest of the child as it exists presently, rather than the
facts at the time of the original petition.

Mother is not ready or able to parent Child. At the time of the termination trial, Mother had not
successfully completed her SCP objectives. Mother denied that there were any issues in the home
to begin with and instead testified that the home was under renovations when Child was removed
from the home. The home is now appropriate, but there were no beds in the home at the time of
the home assessment. Mother claims that Father moved out of the home shortly after Child was


                                              Page 16 of 18
removed, but CUA testified Father appeared to still be living there. (N.T. 10/12/16, pgs. 31-36,
144; N.T. 11/23/16, pgs. 29, 36; N.T. 3/2/17, pgs. 47-48). Mother still attends psychotherapy at
the Consortium and has not granted CUA access to her treatment plan or progress notes. Mother
continues to deny all of the allegations of abuse, child prostitution, and concerns about the home
which brought Child and his siblings into care.        The Specialist testified that, based on her
evaluations, Mother is not gaining any benefit from her therapy sessions as she also continues to
blame DHS and CUA for kidnapping and stealing her children. After the evaluations were
completed, the Specialist recommended that Mother submit to a polygraph test. Mother refused
to take it, claiming that the results would be altered against her. Mother's therapy has also been
inconsistent, as she has been through four different therapists in under a two-year period. (N.T.
10/12/16, pgs. 29-36, 69-75, 78-80, 94, 124-125, 129-130; N.T. 11/23/16, pgs. 8-14; N.T. 3/2/17,
pgs. 47-48, 52-55, 57-59; 65-68, 70-76). Mother completed parenting and anger management
classes. The Specialist testified that Mother did not seem to have gained any benefit from the
programs and recommended that Mother retake them. Mother testified that she completed a
second set of parenting classes. The second anger management class is still outstanding. Mother
described learning fire safety and proper nutrition for the Child, but did not give any specifics as
to the behavioral modification and disciplinary techniques she claimed to have learned. (N.T.
10/12/16, pgs. 70-72, 126-127; N.T. 3/2/17, pgs. 49-52). Mother has not visited with Child in over
a yearand a half. Child consistently refuses to   visit with Mother. Child does not feel safe around
Mother and does not believe that she can protect him. Child      is   fearful of returning to Mother's
home. Mother only sees Child at his doctor's appointments. Mother blames CUA for keeping her
from visiting with Child and denies that Child refuses to visit with her. (N.T. 10/12/16, pgs. 127-
128, 130-133; N.T. 11/23/16, pgs. 15-17, 27-28, 34; N.T. 3/2/17, pgs. 68-71). Child's behavioral
issues at school have stabilized due to the foster parent's efforts. Child is in a safe, permanent,
and pre -adoptive home. The trial court heard testimony that adoption is in Child's best interests.
(N.T. 10/12/16, pgs. 138-141, 144; N.T. 11/23/16, pgs. 21-22). Child needs permanency, which
Mother cannot provide. Mother is still unable to understand why Child came into care and what
role she played in him being removed from her home. The DES witnesses were credible. The
record established by clear and convincing evidence that the change of permanency goal from
reunification to adoption was proper. The trial court did not err or abuse its discretion when it
changed the goal to adoption.


                                           Page 17 of 18
Conclusion:

For the aforementioned reasons, the court properly found that DHS met its statutory burden by
clear and convincing evidence regarding termination of Mother's parental rights pursuant to 23
Pa. C. S. A. §2511 (a)(1), (2), (5), (8) and (b) since it would best serve Child's emotional needs
and welfare. The court also properly found that changing the Child's permanency goal from
reunification to adoption was in Child's best interest. The trial court's termination of Mother's
parental rights and change of goal to adoption were proper and should be affirmed.




                                                            By the court,




                                                             Joseph Fernandes, J.




                                           Page 18 of 18
                          IN THE COURT OF COMMON PLEAS
                         FOR THE COUNTY OF PHILADELPHIA
                              FAMILY COURT DIVISION

In the Interest of M.S.D., a minor                                  CP-51-DP-0002138-2014
                                                                    CP-51-AP-0000573-2016

                                                                    51 -FN -001971-2014

APPEAL of: T.D., Mother                                             1117 EDA 2017

                                        Proof of Service
Ihereby certify that this court is serving today, June 15, 2017, the enclosed Opinion upon the
following persons:


Courtney Norella, Esq.
City of Philadelphia Law Department
1515 Arch Street,  le Floor
Philadelphia, PA 19102
Attorney for DHS

Sarah Parker, Esq.
Defender's Association
1441 Sansom Street
Philadelphia, PA 19102
Attorney forAppellee/Child, M.S.D.

Yalonda Houston, Esq.
208 W. Front Street
Media, PA 19063
Attorney for Appellant/Mother, T.D.

Michael Nix, Esq.
123 S. Broad Street, Suite 182
Philadelphia, PA 19109
Attorney for Father
                                      By:
                                                       ijaya '.-Singh
                                                      Law Clerk to the Hon. Joseph Fernandes
                                                      Philadelphia Family Court
                                                      1501 Arch Street, Suite 1431
                                                      Philadelphia, PA 19102
                                                      Telephone: (215) 686-2660